UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-5009


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JOSE MEJIA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cr-00328-RWT-1)


Argued:   March 24, 2009                      Decided:   May 6, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and Thomas D.
SCHROEDER, United States District Judge for the Middle District
of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Ebise Bayisa, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland, for Appellant.      Hollis Raphael Weisman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.    ON BRIEF: James Wyda, Federal Public Defender,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           On May 19, 2007, Jose Mejia was sentenced to probation

for driving on National Park Service property without a license

and under the influence of alcohol.                  Following a hearing, the

magistrate judge ordered that as a condition of probation Mejia

pay, among other things, $4,250 in restitution for the value of

the vehicle with which he had collided, pursuant to 18 U.S.C. §

3563(b)(2) (2006).         Mejia appealed the order to the district

court, which affirmed the restitution award.                     Mejia now appeals

the   district     court’s       order,       contending        that    the   owner’s

testimony as to the condition and value of her vehicle was an

insufficient     basis    upon    which       to   rest   the    award.       For   the

following reasons, we affirm.

           Although       the    parties        argue     that    the     appropriate

standard   of    review    is    abuse        of   discretion,     we     review    the

sufficiency of the evidence for clear error because it is a

fact-intensive issue.        United States v. Henoud, 81 F.3d 484, 490

(4th Cir. 1996).

           A    court    determines       a    restitution       award    using     the

calculation methodology set forth in 18 U.S.C. §§ 3663 or 3663A. *


      *
        The Government asserts that the restitution amount was
determined pursuant to 18 U.S.C. § 3563 rather than 18 U.S.C. §§
3663 or 3663A.     Section 3563(b)(2) nevertheless follows 18
U.S.C. § 3556, which in turn applies the calculation methodology
of sections 3663(b)(1)(B) and 3663A(b)(1)(B).      18 U.S.C. §§
(Continued)
                                          2
Where a court finds that returning the property to the owner “is

impossible, impractical, or inadequate,” the restitution amount

is “the value of the property on the date of the damage, loss,

or destruction, . . . less the value . . . of any part of the

property     that   is   returned.”        18   U.S.C.       §§   3663(b)(1)(B),

3663A(b)(1)(B).      The Government bears the burden of proving the

restitution amount by a preponderance of the evidence.                     Id. §

3664(e).     Mejia agrees that an owner may testify to the value of

her    own   property,   see   Christopher      Phelps   &    Assocs.,    LLC   v.

Galloway, 492 F.3d 532, 542 (4th Cir. 2007) (owner testifying to

the value of house); Adams v. Erickson, 394 F.2d 171, 173 (10th

Cir.    1968)   (owner   testifying   to    the   value      of   car),   but   he

contends that the Government failed to carry its burden because

the owner’s testimony lacked foundation and relied solely on

unreliable hearsay.

             The burden of proof in a restitution determination is

applied “in a practical, common-sense way.”                   United States v.

Savoie, 985 F.2d 612, 617 (1st Cir. 1993).                    “So long as the

basis for reasonable approximation is at hand, difficulties in

achieving exact measurements will not preclude a trial court

from ordering restitution.”        Id.     Hearsay testimony may also be



3563(b)(2), 3556. Thus, the methodology is the same regardless
of the statutory authority for the restitution award.



                                      3
considered      as     long    as    it   bears     “sufficient        indicia    of

reliability,” United States v. Newman, 144 F.3d 531, 542 (7th

Cir. 1998) (internal quotation marks omitted), and the defendant

“is given an opportunity to refute the evidence.”                   United States

v. Hairston, 888 F.2d 1349, 1353 (11th Cir. 1989).                     The evidence

must provide a factual basis for the restitution amount, United

States v. Mullins, 971 F.2d 1138, 1147 (4th Cir. 1992), and may

not    rely    on    “hypothesis,    conjecture,     or    speculation      alone.”

United    States      v.   Ameri,   412   F.3d    893,    900   (8th    Cir.   2005)

(internal quotation marks omitted).

              The record contains a sufficient factual basis for the

pre-collision value in the form of the owner’s testimony about

the Blue Book value of her 1994 Jeep Grand Cherokee Limited

Edition based on her research on the Internet.                    Adams, 394 F.2d

173.     The owner also provided corroborative testimony as to the

vehicle’s purchase price, United States v. Rivers, 917 F.2d 369,

372-73 (8th Cir. 1990), its mileage, its routine maintenance,

Adams, 394 F.2d at 173, and its condition.                        Despite Mejia’s

contention, the owner needed no expertise or further foundation

to testify about the value of her vehicle.                      United States v.

McGinnis, 783 F.2d 755, 757 (8th Cir. 1986).

              The record also contains a sufficient foundation for

the post-collision value of the owner’s vehicle.                       For example,

the    owner    testified     that    a   mechanic       (named    “Dennis”)     who

                                          4
inspected her vehicle after the accident indicated that it had a

bent A-frame and was damaged beyond repair.                    The owner further

testified that an employee of the company that towed the vehicle

from the accident scene also indicated it was a total loss.

This hearsay testimony was corroborated by the owner’s testimony

that the vehicle could not be driven from the accident scene and

that the tire on the right front side of the vehicle “was pushed

all the way to the passenger side.”                   In addition, the owner

testified about the seriousness of the accident, the deployment

of the vehicle’s airbags, her extensive injuries, and the fact

that     she    and    a    passenger    were    taken    to   the   hospital    by

ambulance.       The owner’s hearsay testimony thus bore sufficient

indicia of reliability.              Newman, 144 F.3d at 542.           Moreover,

Mejia was permitted to, and did, present evidence as to the

extent     of    the       damage   to   the    owner’s   vehicle,    which     the

magistrate judge considered.

               For the reasons set forth above, we conclude that the

district court did not commit clear error in determining the

sufficiency of the evidence underlying the restitution award.



                                                                         AFFIRMED




                                          5